Citation Nr: 0701366	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  05-12 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), from March 5, 2004, to 
August 4, 2004.

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD, from August 5, 2004, to October 25, 2006.

3.  Entitlement to an increased evaluation for PTSD, 
currently evaluated as 70 percent disabling, on and after 
October 26, 2006.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, and November 2004 and November 2006 
rating decisions of the RO in Lincoln, Nebraska.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
to include obtaining evidence in the custody of a federal 
department or agency.  38 C.F.R. § 3.159(c)(2).  A January 
2005 letter from a social worker at the Vet Center in 
Lincoln, Nebraska, states that the veteran has been a 
participant in the combat veterans group held in Kearney, 
Nebraska, twice a month since August 18, 1999.  This letter 
also states that the veteran recently reported seeking 
medication through the VA Mental Health Clinic in Grand 
Island, Nebraska.  The claims file does not indicate that VA 
has attempted to obtain these records, and it does not 
reflect that the records in question do not exist or are not 
in the possession of the custodians in question.  See id.  
Therefore, the Board believes a remand to request these 
records is in order.

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain and associate with 
the claims file any outstanding medical 
records from the Vet Center in Lincoln, 
Nebraska, and from the VA Mental Health 
Clinic in Grand Island, Nebraska.  If 
these records do not exist or cannot 
otherwise be obtained, that fact should be 
noted in the claims file.

2.  After the above has been completed, 
the RO must readjudicate the issues on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If the issues on 
appeal continue to be denied, the veteran 
and his representative must be provided a 
Supplemental Statement of the Case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


